Parker, J.
No assignment of error appears in the record. None is necessary, however, where, as here, the sole exception is to the judgment as it appears in the record and the appeal itself is *313an exception thereto. Hall v. Robinson, 228 N.C. 44, 44 S.E. 2d 345.
Comparison of plaintiff’s amended complaint with her original complaint, demurrer to which was sustained by Judge Falls with leave granted plaintiff to amend, reveals that the two pleadings are substantially the same. Each contains 22 paragraphs. Nineteen of the paragraphs in the amended complaint are identical with the corresponding paragraphs in the original complaint. In three paragraphs slight changes have been made. In paragraph 7 of the original complaint plaintiff alleged that a dusty detour sign located at the base of one of the concrete columns was “not visible”; in the amended complaint the words “not visible” were changed to “completely covered with dust.” In paragraph 11 of the original complaint plaintiff alleged that certain of the blinker lights located east of the point of construction were out and “the dust was so heavy until the visibility was poor and the warning signs were not clearly visible”; in the amended complaint the quoted words were changed to the simple statement that “the dust was heavy.” In paragraph 15 of the original complaint plaintiff alleged that the corporate defendant failed to keep its warning signals “visible”; in the amended complaint she alleged it failed to keep its warning signals “clean.”
The corporate defendant moved to dismiss the amended complaint on the grounds that the “ultimate facts” alleged in the amended complaint are identical to those in the original complaint and therefore the court’s ruling sustaining the demurrer to the original complaint is res judicata as to the amended complaint. This contention ignores the impact of the new Rules of Civil Procedure which became effective on 1 January 1970, and apply to actions pending on that date. 1969 Session Laws, Chap. 803.
At the time Judge Falls sustained the demurrer to the original complaint the applicable law required that a complaint contain a “plain and concise statement of the facts constituting a cause of action.” G.S. 1-122(2). Effective 1 January 1970 this was repealed and replaced by G.S. 1A-1, Rule 8(a) (1), which provides that a pleading which sets forth a claim for relief shall contain a “short and plain statement of the claim sufficiently particular to give the court and the parties notice of the transactions, occurrences, or series of transactions or ocurrences, intended to be proved showing that the pleader is entitled to relief.” The sufficiency of plaintiff’s amended complaint in this *314case is to be tested against the standard provided in the new Rules. Therefore, the order sustaining the demurrer to the original complaint for failure to comply with the now repealed requirements of the old statute could not be res judicata when considering the question of the sufficiency of the amended complaint under the new Rules.
The amendments which plaintiff made in her complaint were apparently made in an effort to allege “ultimate” facts rather than “evidentiary” facts or conclusions of law. We need not here be concerned with whether she succeeded. One of the objectives sought to be attained by enactment of G.S. 1A-1, Rule 8(a) (1) was to eliminate this sometimes troublesome and often sterile discussion as to whether a particular allegation states an “ultimate” fact or an “evidentiary” fact or conclusion of law. Tested by the standard now provided by Rule 8(a) (1), it is pur opinion, and we so hold, that plaintiff’s amended complaint does contain a “plain statement of the claim sufficiently particular to give the court and the parties notice of the . . . transactions or occurrences, intended to be proved,” showing that she is entitled to relief.
 When the corporate defendant undertook to construct the railroad bridge over the public highway on which plaintiff was traveling, the positive legal duty devolved upon it to exercise ordinary care for the safety of the general public traveling ■over the road on which it was working. White v. Dickerson, Inc. 248 N.C. 723, 105 S.E. 2d 51; Council v. Dickerson’s, Inc., 233 N.C. 472, 64 S.E. 2d 551. Plaintiff’s amended complaint gave .ample notice of the occurrences she intended to prove to show .a breach of this duty on the part of the corporate defendant and that she is entitled to relief. The judgment dismissing her complaint is
Reversed.
Mallard, C.J., and Hedrick, J., concur.